Case 1:18-cv-06542-KAM-RLM Document 82 Filed 07/23/20 Page 1 of 1 PageID #: 361

                                  ROBERT MARINELLI
                                         A T T O R N E Y A T L A W
                                 3 0 5 B R O A D W A Y , S U I T E 1 0 0 1
                                N E W Y O R K , N E W Y O R K 1 0 0 0 7
                                              ( 2 1 2 ) 8 2 2 - 1 4 2 7
                                    F a c s i m i l e ( 2 1 2 ) 2 0 2 - 9 6 4 6



                                                   July 23, 2020

 BY ECF
 Honorable Roanne L Mann
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

             Re:    Tess v. City of New York, et al., 18-CV-6542 (KAM) (RLM)
 Your Honor:
        I am the attorney for plaintiffs. I write, with the consent of defense counsel, to
 request an extension of discovery, nunc pro tunc, from July 141 until September 4, 2020
 in order to complete depositions. To date, the depositions of the plaintiff, four
 defendants, and a 30(b)(6) witness have been taken. Five depositions remain to be
 taken.

        These depositions have not occurred due to the various health and logistical
 issues created by the Covid-19 virus. It is my understanding that police officers are
 now available to be deposed.

       I apologize for the lateness of this request and appreciate Your Honor’s
 consideration.


                                                                    Sincerely,
                                                                    /s
                                                                    Robert Marinelli

 cc:         ACC Angarad Wilson, Esq.



       1
           Discovery was scheduled to end on July 14.
